Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 12, 2014
(and effective as set forth in Section 23 of this Agreement), is made and
entered into by and among The Hillshire Brands Company, a Maryland corporation
(the “Company”), and Blackstone Capital Partners V L.P., Blackstone Capital
Partners V-AC L.P., Blackstone Family Investment Partnership V-SMD L.P.,
Blackstone Family Investment Partnership V L.P., Blackstone Participation
Partnership V L.P., each a Delaware limited partnership, and BCPV Pinnacle
Holdings LLC, a Delaware limited liability company (collectively, the
“Blackstone Funds”). The Company and each of the Blackstone Funds are referred
to individually as a “Party” and collectively as the “Parties.”

W I T N E S S E T H

WHEREAS, concurrently with the execution of this Agreement, the Company,
Pinnacle Foods, Inc. (“Target”), Helix Merger Sub Corporation, a Delaware
corporation and a wholly owned subsidiary of the Company (“Merger Corp”), and
Helix Merger Sub LLC, a Delaware limited liability company and wholly owned
subsidiary of the Company (“Merger LLC”), are entering into an Agreement and
Plan of Merger, dated May 12, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Merger Agreement”), pursuant to which, subject
to the terms and conditions thereof, among other things, (a) Merger Corp will
merge with and into Target, with Target surviving as the Surviving Corporation
(the “Merger”), and (b) if the 368 Opinion (as defined in the Merger Agreement)
is delivered, following the Merger, the Surviving Corporation will merge with
and into Merger LLC, with Merger LLC surviving (the “Second Merger” and,
together with the Merger, the “Mergers”), and each of Target’s issued and
outstanding shares of common stock, par value $0.01 per share (“Target Common
Stock”), other than shares of Target Common Stock owned, directly or indirectly,
by the Company, Target, Merger LLC or Merger Corp, will, subject to the terms of
the Merger Agreement, be converted into the right to receive the Merger
Consideration (as defined in the Merger Agreement);

WHEREAS, upon the consummation of the Merger, subject to the terms of the Merger
Agreement, the Blackstone Funds will receive, in respect of their shares of
Target Common Stock, the Merger Consideration, which includes shares of Company
common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, in connection with the entry into the Merger Agreement, the Company and
the Blackstone Funds have agreed to enter into this Agreement, which will only
become effective if and on the date that the Merger is consummated (the “Closing
Date”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

 

1. CERTAIN DEFINITIONS.

In addition to the other terms defined in this Agreement, the following terms
shall have the following meanings, applicable to both the singular and plural
forms thereof:

“Affiliate” means, with respect to any specified Person, any other another
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first Person.
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means. For the avoidance of doubt, the Company shall not be deemed to be an
Affiliate of the Blackstone Entities by virtue of the Blackstone Agreements.

“Business Day” means any day on which the New York Stock Exchange is open for
trading.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

“FINRA” means the Financial Industry Regulatory Authority.

“Holders” means any one or more Blackstone Funds or any Stockholders (as defined
in the Stockholders Agreement), including their Permitted Transferees; provided,
however, that the term “Holders” shall not include (i) any Blackstone Fund or
Stockholder that ceases to own or hold any Registrable Securities, or (ii) any
transferee (other than the Blackstone Funds or a Stockholder, including any
Permitted Transferee) of shares of Common Stock pursuant to transfer from a
Holder.

“Law” means any United States, federal, state or local or any foreign law (in
each case, statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, statute, regulation or other similar requirement enacted,
issued, adopted, promulgated, entered into or applied by any federal, state or
local court, administrative or regulatory agency or commission or other
governmental authority or instrumentality, domestic or foreign.

“Other Registration Rights Agreements” means registration rights agreements
entered into by the Company after the date hereof.

“Permitted Transferee” has the meaning ascribed thereto in the Stockholders
Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Registrable Security(ies)” means any shares of Common Stock received by the
Holders in the Merger but only for so long as such shares are held by the
Holders; provided that as to any particular Registrable Securities, such
securities shall cease to constitute Registrable Securities (i) when a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of thereunder; (ii) when and to the extent such securities are
permitted to be publicly sold without limitation as to volume pursuant to Rule
144 (or any successor provision to such Rule) under the Securities Act; or
(iii) when such securities shall have ceased to be issued and outstanding.

 

2



--------------------------------------------------------------------------------

“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement or with respect to which rights to
Piggyback Registration are exercised with respect to Registrable Securities,
including, without limitation, the following: all registration, qualification,
filing and listing fees, fees and expenses associated with filings required to
be made with FINRA, all printing (including expenses of printing certificates
for the Registrable Securities in a form eligible for deposit with the
Depository Trust Company and of printing prospectuses if the printing of
prospectuses is requested by a holder of Registrable Securities) and copying
expenses, all messenger, telephone and delivery expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses (including the reasonable
and documented fees of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities pursuant to Section 5.1(a)(vi)),
expenses of the Company’s independent registered public accountants in
connection with the registration under the Securities Act of Registrable
Securities (including the expenses of any regular or special reviews or audits
or “comfort” letters incident to or required by any such registration), expenses
of the Company incurred in connection with any “road show” and any and all of
the Company’s internal expenses (including all salaries and expenses of its
officers and employees performing legal or accounting duties and the expense of
any annual audit); but shall exclude any underwriting discounts, selling
commissions, brokerage fees and stock transfer taxes attributable to the sale of
Registrable Securities by the Holders, or the fees and expenses of any legal
counsel and any other advisors engaged by the Holders.

“Rights Effective Date” means the date that is 90 days from the Closing Date.

“SEC” means the United States Securities and Exchange Commission, or such other
federal agency at the time having the principal responsibility for administering
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
relevant time.

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
the date hereof, among the Company and the Holders, as amended, supplemented or
modified from time to time.

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

“WKSI” means a well-known seasoned issuer, as defined in the Rule 405 under the
Securities Act.

 

2. SHELF REGISTRATION STATEMENT; DEMAND REGISTRATION.

(a) Subject to the terms and conditions contained herein (including the
limitations set forth in Section 2(b), Section 2(c) and Section 7):

(i) The Company shall use commercially reasonable efforts to prepare and file
with the SEC a shelf registration statement on Form S-3 (or any successor form)
providing for continuous resales of securities pursuant to Rule 415 of the
Securities Act (a “Shelf Registration Statement”) with respect to sales of
Registrable Securities which may be made by

 

3



--------------------------------------------------------------------------------

the Holders, and to cause such Shelf Registration Statement to be declared
effective by the SEC on or prior to the Rights Effective Date. Upon the demand
of Holders pursuant to a notice made at any time and from time to time beginning
ten (10) days prior to the Rights Effective Date, the Company will facilitate,
beginning on the Rights Effective Date, in the manner described in this
Section 2(a)(i), a “takedown” of shares of Common Stock off of such Shelf
Registration Statement (a “Shelf Takedown”), including, subject to the
limitations set forth in Section 2(a)(v), an Underwritten Offering.
Notwithstanding the foregoing, if the Company is a WKSI, the Company shall file,
on or prior to the Rights Effective Date, the Shelf Registration Statement in
the form of an automatic shelf registration statement (as defined in Rule 405
under the Securities Act) or any successor form thereto registering all
Registrable Securities then held by such Holders. Within ten (10) days after the
Shelf Registration Statement is declared effective, the Company will deliver
written notice thereof to all other Holders. Each Holder may elect to
participate with respect to its Registrable Securities in the Shelf Registration
Statement in accordance with the plan and method of distribution set forth, or
to be set forth, in such Shelf Registration Statement by delivering to the
Company a written request to so participate within ten (10) days after the
Company notifies each Holder in writing of the effectiveness of the Shelf
Registration Statement. Subject to Section 2(c), the Company will use its
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective (including by filing a new Shelf Registration Statement
on or prior to the date any prior Shelf Registration Statement would become
unusable under the Securities Act) until the earlier of (i) two (2) years after
the Shelf Registration Statement has been declared effective; (ii) the date on
which all Registrable Securities covered by the Shelf Registration Statement
have been sold thereunder in accordance with the plan and method of distribution
disclosed in the prospectus included in the Shelf Registration Statement, or
otherwise cease to be Registrable Securities; and (iii) the date on which this
agreement terminates pursuant to Section 23.

(ii) Following the Rights Effective Date, at any time that a Shelf Registration
Statement is effective, if any Holder delivers a notice to the Company (a
“Take-Down Notice”) stating that it intends to sell all or part of its
Registrable Securities included by it on the Shelf Registration Statement in an
Underwritten Offering (a “Shelf Offering”), then, the Company shall promptly
amend or supplement the Shelf Registration Statement as may be necessary in
order to enable such Registrable Securities to be distributed pursuant to the
Shelf Offering.

(iii) At any time after the Rights Effective Date, Holders may request by
written notice delivered to the Company (a “Demand Notice”) that the Company
register under the Securities Act all or any portion (subject to
Section 2(a)(v)) of the Registrable Securities then held by Holders, for sale in
the manner specified in such Demand Notice (including, but not limited to, an
Underwritten Offering) (a “Demand Registration”). In each such case, the Demand
Notice shall specify the number of Registrable Securities for which registration
is requested and the proposed manner of disposition of such securities.

(iv) The Company shall use its commercially reasonable efforts to file with the
SEC within twenty (20) days after the Company’s receipt of a Demand Notice a
registration statement for the public offering and sale, in accordance with the
method of disposition specified by Holders in such Demand Notice, of the number
of Registrable Securities specified in such notice, and thereafter use its
commercially reasonable efforts to cause such registration statement to become
effective within forty-five (45) days after its filing. Such registration
statement may

 

4



--------------------------------------------------------------------------------

be on Form S-3 or another appropriate form that the Company is eligible to use
and that is reasonably acceptable to the managing underwriter, if any. A Demand
Registration shall not be deemed to have been effected and shall not count as a
Demand Registration (i) unless a registration statement with respect thereto has
become effective and has remained effective for a period of at least ninety
(90) days or such shorter period in which all Registrable Securities included in
such Demand Registration have actually been sold thereunder (provided, that such
period shall be extended for a period of time equal to the period the holder of
Registrable Securities refrains from selling any securities included in such
registration statement at the request of the Company or the lead managing
underwriter(s) pursuant to the provisions of this Agreement) or (ii) if, after
it has become effective, such Demand Registration becomes subject, prior to
ninety (90) days after effectiveness, to any stop order, injunction or other
order or requirement of the SEC or other governmental authority, other than by
reason of any act or omission by the applicable Selling Stockholders. Demand
Registrations shall be on such appropriate registration form of the Commission
as shall be selected by the Company and reasonably acceptable to the requesting
Holders.

(v) The Company shall not have any obligation hereunder to register any
Registrable Securities under Section 2(a)(ii) for a Demand Registration or an
underwritten Shelf Offering unless it shall have received a request from Holders
to register at least the lesser of (x) twenty-five percent (25%) of the
aggregate amount of Registrable Securities held by all of the Holders and (y)
Registrable Securities having a market value of no less than $150 million, in
each case as of the date of such request.

(vi) If the Company is required to use its commercially reasonable efforts to
register Registrable Securities in a registration initiated upon the demand of
Holders pursuant to Section 2(a)(ii) of this Agreement and the managing
underwriters for such offering advise that the inclusion of all securities
sought to be registered pursuant to Section 2 hereof may interfere with an
orderly sale and distribution of or may adversely affect the success or price of
such offering, then the Company will include in such offering, first, the
aggregate number of Registrable Securities requested to be included by Holders
pursuant to the Demand Notice, second, the shares of Common Stock of third party
stockholders that are entitled to registration rights under Other Registration
Rights Agreements (“Third Party Securities”), allocated pro rata among the Third
Party Securities as the Company and such third party stockholders may agree or
as may be provided in the Other Registration Rights Agreement, and third, all
other securities requested or proposed to be included in such registration
statement (including shares of Common Stock to be sold for the account of the
Company).

(b) The obligations of the Company to effect, or to take any action to effect, a
Demand Registration or an underwritten Shelf Takedown shall be limited as
follows:

(i) Between the Closing Date and the Rights Effective Date, Holders do not have
the right to require the Company to effect any Demand Registrations or
underwritten Shelf Takedowns;

(ii) From the period commencing on the Rights Effective Date through the
Termination of this Agreement, Holders may require the Company to effect two
(2) Demand Registrations or underwritten Shelf Takedowns in any 365-day period;
provided, that Holders may not require the Company to effect any such offering
prior to ninety (90) days following a previous Demand Registration or
underwritten Shelf Takedown;

 

5



--------------------------------------------------------------------------------

(iii) If a Demand Registration or Shelf Takedown shall have taken the form of a
“bought deal” or a “block trade”, in either case representing five percent
(5%) or more of the outstanding Common Stock at such time (a “Block Sale”), no
Holder shall be permitted in any event to sell additional Registrable Securities
pursuant to a Shelf Takedown for ninety (90) days following such Block Sale; and

(iv) In no event shall the Company be required to include a Holder’s Registrable
Securities in a Demand Registration or underwritten Shelf Takedown if such
Holder included in any registration under Section 3 and declared effective
within sixty (60) calendar days preceding the related Demand Notice at least
seventy-five percent (75%) of the Registrable Securities such Holder sought to
be included in such registration under Section 3.

(c) Notwithstanding any other provision of this Agreement, in the event of a
Blackout Period the Company shall have the right to defer or suspend the filing
or effectiveness of a registration statement relating to any registration
requested under Section 2(a)(i) (1) until the expiration of the applicable
Blackout Period and (2) for a reasonable period of time not to exceed sixty
(60) days if a prior registration statement of the Company for an underwritten
public offering by the Company of its securities was declared effective by the
SEC less than ninety (90) days prior to the anticipated effective date of the
requested registration. In the event of an Information Blackout under clause
(1) of the definition thereof, the Company shall deliver to the Holders
requesting registration a certificate signed by either the chief executive
officer or the chief financial officer of the Company certifying that, in the
good faith judgment of the board of directors of the Company, the conditions
described in clause (1) of the definition of Information Blackout are met. Such
certificate shall contain an approximation of the anticipated delay.

(d) Any Demand Notice may be revoked by notice from the Holder to the Company
prior to the effective date of the corresponding registration statement;
provided, that such revoked Demand Notice will count for purposes of
Section 2(b) unless the Company is promptly reimbursed for all out-of-pocket
expenses (including fees of outside counsel and accountants and other
Registration Expenses) incurred by the Company relating to the registration
requested pursuant to such revoked Demand Notice. A Demand Notice may not be
made for a minimum of ninety (90) calendar days after the revocation of an
earlier Demand Notice.

(e) Any time that a Demand Registration involves an Underwritten Offering, the
Company (in consultation with the Holders) shall select the investment banker(s)
and manager(s) that will serve as managing underwriters (including which such
managing underwriters will serve as lead or co-lead) and underwriters with
respect to the offering of such Registrable Securities; provided, that such
investment banker(s) and manager(s) shall be reasonably acceptable to the
Holders (such acceptance not to be unreasonably withheld, conditioned or
delayed).

 

6



--------------------------------------------------------------------------------

3. INCIDENTAL REGISTRATION.

(a) At any time after the Rights Effective Date until two (2) years following
the Rights Effective Date, subject to the terms and conditions hereof, if the
Company proposes to register any equity securities of the Company (whether
proposed to be offered for sale by the Company or by any other Person (other
than the Holders)) (collectively, “Other Securities”) for public sale under the
Securities Act (other than a registration by the Company (i) on Form S-4 or any
successor form thereto, (ii) on Form S-8 or any successor form thereto,
(iii) pursuant to Section 2 or (iv) on a form or in a manner which would not
permit registration of Registrable Securities for sale to the public under the
Securities Act), it will give prompt written notice (which notice shall specify
the intended method or methods of disposition) to Holders of its intention to do
so (such notice, an “Incidental Notice”), and upon the written request of
Holders delivered to the Company within ten (10) Business Days after the giving
of any such notice (which request shall specify the number of Registrable
Securities intended to be disposed of by Holders) the Company will, subject to
the terms and conditions hereof, use its commercially reasonable efforts to
effect, in connection with the registration of the Other Securities, the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Holders (a “Piggyback
Registration”); provided, however, that:

(i) any Holder who has included Registrable Securities in a registration under
Section 2 that was declared effective within the ninety (90) calendar days
immediately preceding the receipt of such Incidental Notice shall not be
permitted to request the inclusion of any Registrable Securities in such
Piggyback Registration;

(ii) if, at any time after giving an Incidental Notice and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register such
Other Securities, the Company may, at its election, give written notice of such
determination to Holders within five (5) Business Days thereof and thereupon the
Company shall be relieved of its obligation to register such Registrable
Securities in connection with the registration of such Other Securities, without
prejudice, however, to the rights (to the extent applicable and subject to the
terms and conditions hereof) of Holders to request that such registration be
effected as a registration under Section 2;

(iii) in connection with any Underwritten Offering, the Company will not be
required to effect any registration of Registrable Securities pursuant to this
Section 3 if the Company shall have been advised by the managing underwriter for
the offering selected by the Company that, in such firm’s opinion, a
registration of Registrable Securities and Other Securities sought to be
included in such Piggyback Registration may interfere with an orderly sale and
distribution of the securities being sold in such offering or would adversely
affect the success thereof; provided, however, that if an offering of some but
not all of the Registrable Securities requested to be registered by the Holders
and Other Securities sought to be included in such registration (other than
pursuant to so-called “piggyback” or other incidental or participation
registration rights) would not have such adverse effect in the opinion of such
firm, then the Company will include in such offering: first, the Other
Securities to be registered for the Company’s account, second, the Registrable
Securities requested to be registered by the Holders pursuant to Section 3, as
well as all other Third Party Securities requested to be registered by third
party stockholders under Other Registration Rights Agreements, allocated pro
rata among the Registrable Securities and Third Party Securities based on the
number of Registrable Securities and Third Party Securities proposed to be
registered in such registration by the Holders and such third party
stockholders, as applicable, and third, all Other Securities requested to be
included in such registration; and

 

7



--------------------------------------------------------------------------------

(iv) the Company shall not be required to give notice of, or effect any
registration of Registrable Securities under this Section 3 incidental to, the
registration of any of its securities in connection with mergers,
consolidations, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans or stock options or other employee benefit or compensation
plans.

(b) In connection with any Underwritten Offering under this Section 3, the
Company shall not be required to include the Registrable Securities of a Holder
unless such Holder accepts the terms of the underwriting as agreed upon between
the Company and the lead managing underwriter(s), which shall be selected by the
Company.

(c) No registration of Registrable Securities effected under this Section 3
shall relieve the Company of its obligations (if any) to effect registrations of
Registrable Securities pursuant to Section 2.

 

4. HOLDBACKS; OTHER RESTRICTIONS AND ACKNOWLEDGEMENTS.

(a) In connection with any Underwritten Offering, if requested by the managing
underwriter, each Holder agrees to enter into customary agreements restricting
the public sale or distribution of equity securities of the Company (including
sales pursuant to Rule 144 under the Securities Act) during the period
commencing on the launch of such offering but no earlier than ten (10) days
prior to the “pricing” of such Underwritten Offering and continuing for not more
than sixty (60) days after the date of the “final” prospectus (or “final”
prospectus supplement if the Underwritten Offering is made pursuant to a shelf
registration statement), pursuant to which such Underwritten Offering shall be
made, or such lesser period as is required by the lead managing underwriter(s).

(b) If any Demand Registration or Shelf Takedown involves an Underwritten
Offering, the Company, if requested by the managing underwriter, will not effect
any public sale or distribution of any common equity (or securities convertible
into or exchangeable or exercisable for common equity) (other than a
registration statement on Form S-4, Form S-8 or any successor forms thereto or
any other form for the registration of securities issued or to be issued in
connection with a merger, acquisition or employee benefit plan) for its own
account within sixty (60) days after the effective date of such registration
except as may otherwise be agreed between the Company and the lead managing
underwriter(s) of such Underwritten Offering.

(c) The Company covenants and agrees during the term of this Agreement, without
the prior written consent of the Holders, not to enter into any Other
Registration Rights Agreement that (i) contains registration rights in favor of
a third party that would have priority to the rights of Holders contained in
this Agreement or (ii) grants any third party with a right to cause the Company
to effect a registration similar to the Demand Registration during such period
(unless the Holders are permitted to participate pro rata with such third party
in such registration).

 

8



--------------------------------------------------------------------------------

5. REGISTRATION PROCEDURES.

(a) If and whenever the Company is required by the provisions of this Agreement
to use commercially reasonable efforts to effect or cause a registration as
provided in this Agreement and at such times as customarily occur in registered
offerings or shelf takedowns, as applicable, the Company shall as expeditiously
as reasonably practicable:

(i) use commercially reasonable efforts to prepare and file with the SEC, a
registration statement within the time periods specified herein, and use
commercially reasonable efforts to cause such registration statement to become
effective as promptly as practicable and to remain effective under the
Securities Act until the earlier of such time as all securities covered thereby
are no longer Registrable Securities or 180 days after such registration
statement becomes effective with respect to registrations pursuant to
Section 2(a), in every case as any such period may be extended pursuant to
Section 7 hereto, provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;

(ii) prepare and file with the SEC such amendments, post-effective amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for such period of time required by Section 5(a)(i) above, as such
period may be extended pursuant to Section 7 hereto, and as may be necessary for
such registration statement to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement;

(iii) if requested by the lead managing underwriter(s), if any, or the Holders
of a majority of the then outstanding Registrable Securities being sold in
connection with an Underwritten Offering, to the extent reasonably acceptable to
the Company, include in a prospectus supplement or post-effective amendment such
information as the lead managing underwriter(s), if any, and such Holders may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such post-effective amendment within the time period specified in this
Agreement; provided, however, that the Company shall not be required to take any
actions under this Section 5(a)(iii) that are not, in the opinion of counsel for
the Company, in compliance with applicable Law;

(iv) within a reasonable time prior to the filing of any registration statement,
any prospectus, any amendment to a registration statement, amendment or
supplement to a prospectus or any Free Writing Prospectus, provide copies of
such documents to the Holders of the Registrable Securities being sold and to
the underwriter or underwriters of an Underwritten Offering, if applicable, and
to underwriter’s counsel; provided, that before filing such registration
statement or any amendments thereto, the Company will furnish to the Holders
which are including Registrable Securities in such registration (“Selling
Stockholders”), their counsel and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment of such counsel, and other
documents reasonably requested by such counsel, including any comment letter
from the SEC. The Company shall not file any such registration statement or
prospectus or any amendments or supplements thereto with respect to a Demand
Registration to which the Holders of a majority of Registrable Securities
reasonably object, based upon the advice of their counsel or the lead managing
underwriter(s), if any, shall reasonably object, in writing, on a timely basis,
unless, in the opinion of the Company, such filing is necessary to comply with
applicable Law;

 

9



--------------------------------------------------------------------------------

(v) comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during the period during which any such registration statement is
required to be effective;

(vi) furnish to Holders and any underwriter of Registrable Securities, (a) such
number of copies (including manually executed and conformed copies) of such
registration statement and of each amendment thereof and supplement thereto
(including all annexes, appendices, schedules and exhibits), (b) such number of
copies of the prospectus, used in connection with such registration statement
(including each preliminary prospectus and any summary prospectus) and each free
writing prospectus (as defined in Rule 405 of the Securities Act) (a “Free
Writing Prospectus”) utilized in connection therewith and any other prospectus
filed under Rule 424 under the Securities Act, and (c) such number of copies of
other documents, in each case as Holders or such underwriter may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities;

(vii) use commercially reasonable efforts to register or qualify or reasonably
cooperate with the Holders selling Registrable Securities pursuant to such
registration statement, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption form such
registration or qualification) of all Registrable Securities covered by such
registration statement under the securities or “blue sky” laws of states of the
United States as Holders or any underwriter shall reasonably request, and to
keep each such registration or qualification (or exemption therefrom) effective
during the period such registration statement is required to be kept effective
hereunder and take any other action which may be reasonably necessary to enable
such Holders and underwriters to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holders; provided,
however, that the Company shall not be required to (a) qualify generally to do
business as a foreign corporation or as a dealer in securities in any
jurisdiction wherein it would not but for the requirements of this clause
(vii) be qualified or subject, or (b) subject itself to taxation or consent to
general service of process in any such jurisdiction;

(viii) reasonably cooperate with Holders and the sole underwriter or managing
underwriter of an Underwritten Offering of shares, if any, to facilitate the
timely preparation and delivery of certificates representing the shares to be
sold and not bearing any restrictive legends unless required by applicable Law;
and enable such shares to be in such denominations (consistent with the
provisions of the governing documents thereof) and registered in such names as
the Holders or the sole underwriter or managing underwriter of an Underwritten
Offering of shares, if any, may reasonably request consistent with this
Agreement;

(ix) use commercially reasonable efforts to cause the Registrable Securities
covered by such registration statement to be registered with, or approved by,
such other United States public, governmental or regulatory authorities, if any,
as required to enable the Holders thereof to consummate the disposition of such
Registrable Securities;

 

10



--------------------------------------------------------------------------------

(x) use commercially reasonable efforts to list the securities covered by such
registration statement on the New York Stock Exchange, if the listing of such
Registrable Securities are then permitted under the applicable rules of such
exchange;

(xi) notify Holders as promptly as practicable and, if requested by Holders,
confirm such notification in writing, (a) when a prospectus or any prospectus
supplement has been filed with the SEC, and, with respect to a registration
statement or any post-effective amendment thereto, when the same has been
declared effective by the SEC, (b) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings by the SEC for that purpose, (c) of the receipt by the Company
of any notification with respect to the suspension of the qualification of any
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (d) of the occurrence of any
event which requires the making of any changes to a registration statement or
related prospectus so that such documents will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (and the Company shall
promptly prepare and furnish to Holders a reasonable number of copies of a
supplemented or amended prospectus such that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading), (e) any request by the
SEC or any other U.S. or state governmental authority for amendments or
supplements to the registration statement or the prospectus or for additional
information, and (f) of the Company’s determination that the filing of a
post-effective amendment to the registration statement shall be necessary or
appropriate;

(xii) use commercially reasonable efforts to provide and cause to be maintained
a transfer agent and registrar for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration statement;

(xiii) enter into such agreements (including, in the case of an Underwritten
Offering, underwriting agreements in customary form, scope and substance as is
customary in Underwritten Offerings) and use commercially reasonable efforts to
take such other appropriate actions as are reasonably requested by the Holders
of Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) as are customary and
reasonably necessary to expedite or facilitate the disposition of such
Registrable Securities, and in that regard, in an Underwritten Offering (i) make
such representations and warranties to the Holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Company and its subsidiaries, and the registration statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers in Underwritten Offerings, and, if true, confirm the same if and when
requested, (ii) deliver such documents and certificates as reasonably requested
by the Holders of a majority of the Registrable Securities being sold, their
counsel and the lead managing underwriters(s), if any, to evidence the continued
validity of the representations and warranties made pursuant to sub-clause
(i) above and to evidence compliance with any customary conditions contained in
the underwriting agreement entered into by the Company, (iii) use commercially
reasonable best

 

11



--------------------------------------------------------------------------------

efforts to cause its independent accountants to deliver to the Company (and to
the Holders of Registrable Securities being sold in any registration) an
accountants’ comfort letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in Statement
on Auditing Standards No. 72, an “agreed upon procedures” letter) substantially
similar to that in scope delivered in an underwritten public offering and
covering audited and interim financial statements included in the registration
statement and (iv) use commercially reasonable efforts to furnish to the Holders
of Registrable Securities being included in any such registration an opinion of
counsel in substance and scope to that customarily delivered to underwriters in
public offerings, addressed to the underwriters; the above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder;

(xiv) in connection with any Underwritten Offering, to extent the managing
underwriter(s) of such offering shall request, have appropriate officers of the
Company prepare and make presentations as part of a customary “road show”, which
may be videotaped or otherwise electronically delivered, and other information
meetings reasonably organized by the underwriters, in each case upon reasonable
advance notice and at mutually agreed times and otherwise use its reasonable
best efforts to cooperate as reasonably requested by the Holders and the
underwriters in the offering, marketing or selling of the Registrable
Securities, provided, however, that the Company shall only be required to
participate in any “road show” once in any 365-day period;

(xv) cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA; and

(xvi) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that, subject to the requirements of
Section 5(a)(vii), the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause
(xvi) be obligated to be so qualified, (B) subject itself to taxation in any
such jurisdiction or (C) file a general consent to service of process in any
such jurisdiction.

(b) The Company may require each Holder of Registrable Securities being sold in
a registration hereunder and each underwriter, if any, to furnish to the Company
in writing such information regarding such Holder or underwriter and the
distribution of such Registrable Securities as the Company may from time to time
reasonably request to complete or amend the information required by such
registration statement.

(c) Upon the receipt of any notice from the Company of the occurrence of any
event of the kind described in clause (b), (c), (d), (e) and (f) of
Section 5(a)(xi), Holders shall forthwith discontinue any offer and disposition
of Registrable Securities pursuant to the registration statement and prospectus
covering such Registrable Securities until all Holders shall have received
copies of a supplemented or amended prospectus which is no longer defective, or
until

 

12



--------------------------------------------------------------------------------

it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and, if so directed by the Company, shall deliver to
the Company, at the Company’s expense, all copies (other than permanent file
copies) of the defective prospectus covering such Registrable Securities which
are then in the Holders’ possession. If the Company shall provide any notice of
the type referred to in the preceding sentence, the period during which the
registration statements are required to be effective as set forth under
Section 5(a)(i) shall be extended by the number of days the Holder is required
to discontinue disposition of such securities.

 

6. UNDERWRITING.

(a) If requested by the underwriters for any Underwritten Offering of
Registrable Securities pursuant to a registration hereunder, the Company will
enter into and perform its obligations under an underwriting agreement with the
underwriters for such offering, such agreement to contain such representations
and warranties by the Company and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, customary provisions relating to
indemnities and contribution and the provision of opinions of counsel and
accountants’ letters.

(b) If any registration pursuant to Section 3 hereof shall involve, in whole or
in part, an Underwritten Offering, the Company may require Registrable
Securities requested to be registered pursuant to Section 3 to be included in
such underwriting on the same terms and conditions as shall be applicable to the
securities being sold through underwriters under such registration. In such
case, Holders, if requesting registration, shall be a party to any such
underwriting agreement. Such agreement shall contain such representations and
warranties by the Holders requesting registration and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to secondary distributions, including, without limitation, provisions relating
to indemnities and contribution.

(c) In any offering of Registrable Securities pursuant to a registration
hereunder, if requested by the managing underwriter, Holders shall also enter
into such additional or other agreements as may be customary in such
transactions, which agreements may contain, among other provisions, such
representations and warranties as the Company or the underwriters of such
offering may reasonably request (including, without limitation, those concerning
Holders their Registrable Securities, Holders’ intended plan of distribution and
any other information supplied by it to the Company for use in such registration
statement), and customary provisions relating to indemnities and contribution.

 

7. INFORMATION BLACKOUT; SUSPENSION OF SALES.

(a) Upon written notice from the Company to Holders that the Company has
determined in good faith that (1) sale of Registrable Securities pursuant to a
registration statement would require disclosure of non-public material
information (A) which disclosure the Company has determined would not be in the
best interest of the Company if disclosed at such time (including at any time
during a “blackout period” in accordance with the Company’s trading policies) or
(B) relating to a material financing or business transaction involving the
Company or (2) a registration statement contains or may contain an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements

 

13



--------------------------------------------------------------------------------

therein not misleading (an “Information Blackout”), the Company may postpone the
filing or initial effectiveness of any registration statement required hereunder
and, if such registration statement has become effective, the Company shall not
be required to maintain the effectiveness of such registration statement and
Holders shall suspend sales of Registrable Securities pursuant to such
registration statement, in each case, until deemed advisable in the good faith
judgment of the Company, and for a period of no longer than sixty (60) days
after the Company makes such good faith determination, which may, upon advanced
written notice to Holders, be renewed for an additional sixty-day period (such
period a “Blackout Period”); provided, the Company shall not have the right to
initiate a Blackout Period more than two times in any twelve month period.

(b) Any delivery by the Company of notice of an Information Blackout during the
forty-five (45) days immediately following effectiveness of any registration
statement effected pursuant to Section 2(a) hereof shall give the Holders the
right, by written notice to the Company within twenty (20) Business Days after
the end of such Blackout Period, to cancel such registration.

(c) If one or more Information Blackouts should occur, then (1) the applicable
periods of time that Holders may require the Company to effect the number of
Demand Registrations or Shelf Takedowns set forth in Section 2(b) shall be
extended by an aggregate number of days equal to the total number of days in the
Blackout Period(s) and (2) the termination of this agreement pursuant to
Section 23 hereof shall be extended by an aggregate number of days equal to the
total number of days in the Blackout Period(s).

 

8. RULE 144.

With a view to making available to the Holders of Registrable Securities the
benefits of Rule 144 under the Securities Act, the Company shall use
commercially reasonable efforts to comply with the filing requirements described
in Rule 144(c)(1) or any successor thereto. Upon the written request of Holders,
the Company will deliver a written statement as to whether it has complied with
the filing requirements under Rule 144(c)(1) or any successor thereto and will
cooperate in all reasonable respects with the Holders (including facilitating
the delivery of customary opinions of counsel) to remove any restrictive legends
contained on any certificates (other than those required by applicable Law) so
as to facilitate a sale by the Holders of such shares under Rule 144.

 

9. PREPARATION; REASONABLE INVESTIGATION; INFORMATION

(i) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act, (i) the Company
will give the Holders and underwriters, if any, and their respective counsel and
accountants, drafts of such registration statement for their review and comment
prior to filing, (ii) during normal business hours and subject to such
reasonable limitations as the Company may impose to prevent disruption of its
business, the Company will provide the underwriters, its counsel and
accountants, as well as counsel and accountants to Holders (the “Inspectors”),
reasonable and customary access to the Company’s books and records, including,
if reasonably requested, all relevant financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
and cause appropriate officers, managers and employees of the Company to supply

 

14



--------------------------------------------------------------------------------

all information reasonably requested by any such Inspector as shall be
necessary, in the reasonable opinion of such underwriters, its counsel and
Holder’s counsel, to conduct a reasonable investigation within the meaning of
the Securities Act; provided, however, the Company shall not be required to
provide any information if (A) the Company believes, after consultation with
counsel for the Company, that to do so would cause the Company to forfeit any
attorney-client privilege that was applicable to such information or (B) either
(1) the Company has requested and been granted from the SEC confidential
treatment of such information contained in any filing with the SEC or documents
provided supplementally or otherwise or (2) the Company reasonably determines in
good faith that such Records are confidential and so notifies the Inspectors in
writing; unless prior to furnishing any such information with respect to clause
(1) or (2) such Holder requesting such information enters into, and causes each
of its Inspectors to enter into, a confidentiality agreement on terms and
conditions reasonably acceptable to the Company; provided, further, that each
Holder agrees that it will, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction or by another governmental
authority, give notice to the Company and allow the Company, at its expense, to
undertake appropriate action seeking to prevent disclosure of the Records deemed
confidential, and (iii) without limiting the generality of Section 9(b), as a
condition precedent to including any Registrable Securities in any such
registration, the Company may require each Holder and each underwriter, if any,
to furnish the Company in writing such information regarding such Holder or
underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request in writing or as shall be required by
applicable Law or the SEC in connection with any registration.

(b) Not less than five (5) Business Days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
Holder of Registrable Securities who has timely provided the requisite notice
hereunder entitling such Holder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
Holder that the Company or any underwriter reasonably requests in connection
with such registration statement, including a questionnaire, custody agreement,
power of attorney, lock-up letter and underwriting agreement (the “Requested
Information”). If the Company has not received, on or before the second
(2nd) Business Day before the expected filing date, the Requested Information
from such Holder, the Company may file the registration statement without
including Registrable Securities of such Holder. The failure to so include in
any registration statement the Registrable Securities of a Holder of Registrable
Securities (with regard to that registration statement) shall not result in any
liability on the part of the Company to such Holder.

 

10. INDEMNIFICATION AND CONTRIBUTION.

(a) In the case of each offering of Registrable Securities made pursuant to this
Agreement, the Company shall, to the extent permitted by applicable Law,
indemnify and hold harmless each Holder and its Affiliates and their respective
officers, directors, members and shareholders, each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such Holder or such other indemnified Person and the officers,
directors, members and shareholders of each such controlling Person, (“Holders
Indemnitees”), from and against any and all claims, liabilities, losses,
damages, judgments, fines, penalties, charges, amounts paid in settlement,
expenses of investigation and

 

15



--------------------------------------------------------------------------------

reasonable and documented attorneys’ fees and expenses (“Losses”), as incurred,
arising out, caused by, resulting from or based upon any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement (or in any preliminary prospectus, Free Writing Prospectus or final
prospectus included therein) relating to the offering and sale of such
Registrable Securities, or any amendment thereof or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus only, in light of the circumstances under which they were made) not
misleading and; provided, that the Company shall not be liable to any Holders
Indemnitee in any such case to the extent that any Losses arises out of, or is
based upon, any information furnished to the Company in writing by or on behalf
of Holders specifically for use in the preparation of the registration statement
(or in any preliminary or final prospectus included therein), or any amendment
thereof or supplement thereto or due to such furnished information having an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(b) In the case of each offering of Registrable Securities made pursuant to this
Agreement in which a Holder is participating, Holders shall, jointly and
severally, indemnify and hold harmless the Company and its Affiliates and their
respective officers, directors, members and shareholders and each Person, if
any, who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) the Company and such other indemnified Persons
and the officers, directors, members and shareholders of each such controlling
Person (the “Company Indemnitees”), from and against any and all Losses arising
out of or based upon, any information contained in the registration statement
(or in any preliminary prospectus, Free Writing Prospectus or final prospectus
included therein) relating to the offering and sale of such Registrable
Securities or any amendment thereof or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus only,
in light of the circumstances under which they were made) not misleading, but in
each case only to the extent that such untrue statement is contained in, or such
fact is omitted from, information furnished in writing to the Company by or on
behalf of Holders specifically for use in the preparation of such registration
statement (or in any preliminary or final prospectus included therein). The
aggregate liability of the Holders under this Section 10(b) shall not exceed the
total net proceeds received by all such Holders from such offering giving rise
to such liability.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to this Section 10, such Person (the “indemnified party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided that the failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations provided for in Section 10(a) or (b), except to the extent
that the indemnifying party is actually prejudiced by such failure to give
notice. In case any such proceeding shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel of its choosing and shall
pay as incurred the reasonable fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel at its own expense.

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the indemnifying party shall pay as incurred the
fees and expenses of one specified counsel retained by the indemnified party in
the event (i) the indemnifying party and the indemnified party shall have
mutually agreed to the retention of such counsel or (ii) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel, in the written opinion of such counsel, would be
inappropriate due to actual or potential differing interests between them. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent but if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such judgment. No indemnifying party will consent to entry of any judgment or
enter into any settlement which (A) does not include as an unconditional term
the giving by the claimant or plaintiff, to the indemnified party, of a release
from all liability in respect of such claim or litigation or (B) involves the
imposition of equitable remedies or the imposition of any non-financial
obligations on the indemnified party.

(d) If the indemnification provided for in this Section 10 is held by a court of
competent jurisdiction to be unavailable in respect of any losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to herein, then each indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
the indemnified party as a result of such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) in proportion as is appropriate
to reflect the relative fault of all parties in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Parties agree that it would not be just and equitable if contributions
pursuant to this Section 10(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 10(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 10(d), no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation and no indemnifying party shall
be required to contribute any amount in excess of the amount by which the total
price at which the securities were offered to the public by the indemnifying
party exceeds the amount of any damages which the indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission.

 

17



--------------------------------------------------------------------------------

(e) The indemnity provided for hereunder shall not inure to the benefit of any
indemnified party to the extent that such indemnified party failed to comply
with the applicable prospectus delivery requirements of the Securities Act as
then applicable to the Person asserting the loss, claim, damage or liability for
which indemnity is sought. The indemnification provided for under this Agreement
shall survive the transfer of the Registrable Securities (but shall not inure to
the benefit of any transferee, other than a Holder) and the termination of this
Agreement.

 

11. EXPENSES.

In connection with any registration under this Agreement, the Company shall pay
all Registration Expenses. Holders shall be responsible for all other expenses
incurred in connection with such registration, including any underwriting
discounts, selling commissions, brokerage fees and stock transfer taxes
attributable to the sale of Registrable Securities by the Holders, or the fees
and expenses of any legal counsel and any other advisors engaged by the Holders.

 

12. MERGER OR CONSOLIDATION.

In the event the Company engages in a merger or consolidation in which the
shares of Common Stock are converted into securities of another company,
appropriate arrangements will be made so that the registration rights provided
under this Agreement continue to be provided to Holders by the issuer of such
securities.

 

13. NOTICES.

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, by facsimile (which is confirmed) or sent
by an overnight courier service, such as Federal Express, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

 

  (a) if to Holders, to:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Daniel Lee

Telephone No.: (212) 583-5000

Facsimile No.: (212) 583-5749

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Richard Fenyes, Esq.

Telephone No.: (212) 455-2000

Facsimile No.: (212) 455-2502

And

 

18



--------------------------------------------------------------------------------

Simpson Thacher & Bartlett LLP

1999 Avenue of the Stars

29th Floor

Los Angeles, CA 90067

Attention: Dan Clivner, Esq.

Telephone No.: (310) 407-7500

Facsimile No.: (310) 407-7502

 

  (b) if to the Company, to:

The Hillshire Brands Company

400 South Jefferson Street

Chicago, Illinois 60607

Attention: General Counsel

Telephone No.: 312-614-7962

Facsimile No.: 312-614-6533

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Rodd M. Schreiber, Esq.

Telephone No.: (312) 407-0700

Facsimile No.: (312) 407-0411

and

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Michael A. Civale, Esq.

Telephone No.: (212) 735-3000

Facsimile No.: (212) 735-2000

 

14. ENTIRE AGREEMENT; THIRD PARTY BENEFICIARIES; AMENDMENT; WAIVER.

This Agreement (including, to the extent referred to in this Agreement, the
Merger Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto or thereto)
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof and thereof and (b) other than as provided in Section 10,
is not intended to confer any rights, benefits, remedies, obligations or
liabilities upon any Person other than the Parties hereto and their respective
successors and assigns. This Agreement may not be amended, modified or
supplemented, except by an instrument in writing signed on

 

19



--------------------------------------------------------------------------------

behalf of each of the Parties hereto. Any agreement on the part of a Party to
any waiver of any obligation of the other Parties shall be valid only if set
forth in an instrument in writing signed on behalf of such waiving Party. The
failure of any Party to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights, nor shall any single or
partial exercise by any Party of any of its rights under this Agreement preclude
any other or further exercise of such rights or any other rights under this
Agreement.

 

15. PARAGRAPH HEADINGS; INTERPRETATION.

The descriptive headings used herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. “Include,” “includes,” and “including” shall
be deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
contract, instrument or Law defined or referred to herein means such contract,
instrument or Law as from time to time amended, modified or supplemented,
including (in the case of contracts or instruments) by waiver or consent and (in
the case of Laws) by succession of comparable successor Laws and references to
all attachments thereto and instruments incorporated therein. References to a
Person are also to its permitted successors and assigns. This Agreement is the
product of negotiations by the Parties having the assistance of counsel and
other advisers. It is the intention of the Parties that this Agreement not be
construed more strictly with regard to one Party than with regard to the others.

 

16. APPLICABLE LAW.

This Agreement shall be governed and construed in accordance with the Laws of
the State of New York without giving effect to the principles of conflicts of
law thereof or of any other jurisdiction.

 

17. SEVERABILITY.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, so
long as the economic and legal substance of the transactions contemplated
hereby, taken as a whole, are not affected in a manner materially adverse to any
Party hereto. Upon any such determination, the Parties shall negotiate in good
faith in an effort to agree upon a suitable and equitable substitute provision
to effect the original intent of the parties as closely as possible and to the
end that the transactions contemplated hereby shall be fulfilled to the maximum
extent possible.

 

20



--------------------------------------------------------------------------------

18. ENFORCEMENT; EXCLUSIVE JURISDICTION.

The Parties agree that irreparable damage would occur and that the Parties would
not have any adequate remedy at law in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the district courts of the State of Maryland or, if under
applicable Law exclusive jurisdiction over such matter is vested in the federal
courts, any federal court located in the State of New York without proof of
actual damages or otherwise, this being in addition to any other remedy to which
they are entitled at law or in equity. Each Party agrees not to oppose the
granting of such relief in the event a court determines that such a breach has
occurred, and to waive any requirement for the securing or posting of any bond
in connection with such remedy. In addition, each of the Parties hereto
(a) consents to submit itself, and hereby submits itself, to the personal
jurisdiction of the district courts of the State of New York and any federal
court located in the State of New York, in the event any dispute arises out of
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and agrees not to plead or claim any objection to the laying of venue in any
such court or that any judicial proceeding in any such court has been brought in
an inconvenient forum, (c) agrees that it will not bring any action relating to
this Agreement in any court other than the district courts of the State of New
York or, if under applicable Law exclusive jurisdiction is vested in the federal
courts, any federal court located in the State of New York and (d) consents to
service of process being made through the notice procedures set forth in
Section 13.

 

19. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

20. COUNTERPARTS.

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when two or
more counterparts have been signed by each of the Parties and delivered to the
other Parties (including by facsimile or via portable document format (.pdf)),
it being understood that all Parties need not sign the same counterpart.

 

21. SUCCESSORS AND ASSIGNS.

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the Parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other Parties, provided,
however, that any Blackstone Fund may assign its rights and obligations under
this Agreement in whole or in part to any Stockholder in connection with a
Permitted Transfer (as defined in the Stockholders Agreement). Any such
assignment without such consent shall be null and void. Subject to the
foregoing, this Agreement will inure to the benefit of and be binding on the
Parties and their respective successors and permitted assigns.

 

21



--------------------------------------------------------------------------------

22. PUBLICATION.

Each Holder (i) hereby consents to and authorizes the publication and disclosure
by the Company in any press release or registration statements filed with the
SEC (including any documents and schedules filed in connection therewith) or
other disclosure document required in connection with the transactions
contemplated hereby, its identity and the nature of its commitments,
arrangements and understandings pursuant to this Agreement and such other
information required in connection with such publication or disclosure
(“Stockholder Information”), and (ii) hereby agrees to cooperate with the
Company in connection with such filings, including providing Stockholder
Information requested by the Company. As promptly as practicable, each Holder
shall notify the Company of any required corrections with respect to any
Stockholder Information supplied by a Holder, if and to the extent such Holder
becomes aware that any such Stockholder Information shall have become false or
misleading in any material respect.

 

23. EFFECTIVE DATE; TERMINATION.

This Agreement shall be effective as of the Closing Date, and if the Merger
Agreement is terminated in accordance with its terms, then this Agreement shall
terminate and be null and void ab initio. After the Closing Date, this Agreement
shall automatically terminate on the earlier of (x) the date that the Holders
cease to hold Registrable Securities representing more than two percent (2%) of
the outstanding Common Stock and (y) three (3) years from the Rights Effective
Date as extended pursuant to Section 7(c) hereof. If this Agreement is
terminated pursuant to this Section 23, this Agreement shall immediately then be
terminated and be of no further force and effect, except for the provisions set
forth in Sections 10 through 23 shall survive such termination.

[Signature Page Follows.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the date first above written.

 

THE HILLSHIRE BRANDS COMPANY By:  

/s/ Sean M. Connolly

  Name:    Sean M. Connolly   Title:   President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS V L.P. By:  

Blackstone Management Associates V L.L.C.,

its general partner

By:   

BMA V L.L.C.,

its sole member

By:   /s/ Prakash Melwani   Name:    Prakash Melwani   Title:   Senior Managing
Director BLACKSTONE CAPITAL PARTNERS V-AC L.P. By:  

Blackstone Management Associates V L.L.C.,

its general partner

By:  

BMA V L.L.C.,

its sole member

By:   /s/ Prakash Melwani   Name:   Prakash Melwani   Title:   Senior Managing
Director BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P. By:  

BCP V Side-by-Side GP L.L.C.,

its general partner

By:   /s/ Prakash Melwani   Name:   Prakash Melwani   Title:   Senior Managing
Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V-SMD L.P. By:   

Blackstone Family GP L.L.C.,

its general partner

By:   /s/ Prakash Melwani   Name:    Prakash Melwani   Title:   Senior Managing
Director BLACKSTONE PARTICIPATION PARTNERSHIP V L.P. By:   

BCP V Side-by-Side GP L.L.C.,

its general partner

By:   /s/ Prakash Melwani   Name:    Prakash Melwani   Title:   Senior Managing
Director BCPV PINNACLE HOLDINGS LLC By:   /s/ Prakash Melwani   Name:    Prakash
Melwani   Title:   Senior Managing Director

 

[Signature Page to Registration Rights Agreement]